IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                Assigned January 17, 2014

                  CANDACE WATSON v. CITY OF JACKSON

          Interlocutory Appeal from the Circuit Court for Madison County
                       No. CO8343     Roy B. Morgan, Judge


             No. W2014-00100-COA-T10B-CV - Filed February 13, 2014


This accelerated interlocutory appeal pursuant to Tennessee Supreme Court Rule 10B results
from the trial court’s denial of a post-trial recusal motion. The Appellant filed a motion
seeking recusal of the trial judge from presiding over the preparation of the record for her
appeal of the substantive issues in the case. The trial judge denied the motion by written
order, making specific findings of fact. The Appellant appeals. Discerning no evidence that
would lead a reasonable person to question the trial judge’s impartiality, we affirm the denial
of Appellant’s recusal motion.

Tenn. S. Ct. R. 10B Interlocutory Appeal as of Right; Judgment of the Circuit Court
                              Affirmed and Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.
J., W.S., and D AVID R. F ARMER, J., joined.

Candace Watson, Jackson, Tennessee, Pro Se.

Lewis L. Cobb, Jackson, Tennessee, for the appellee, City of Jackson.

                                         OPINION

                                        Background

        On November 17, 2008, Plaintiff/Appellant Candace Watson filed a complaint against
the Defendant/Appellee City of Jackson (“the City”) for injuries she allegedly sustained
while employed by the City. According to her complaint, while working in a City building,
Ms. Watson was injured when she slipped and fell on a recently waxed floor. Ms. Watson
alleged that the fall caused her neck, back, leg, and arm pain, which continued at the time of
the filing of the complaint.
       The City filed an answer on January 16, 2009, specifically raising the defenses of
contributory negligence and comparative fault. The parties then engaged in discovery,
including the propounding of interrogatories and the taking of depositions.1 On August 10,
2013, the trial court entered a scheduling order requiring that all discovery be completed by
February 28, 2013 and that a trial would be set for March 7, 2013. On September 10, 2012,
the parties agreed that Ms. Watson would undergo an independent medical evaluation.

       On December 27, 2012, the City filed a Motion for Summary Judgment, arguing that
the undisputed evidence showed that there was no hazardous condition on the floor, until
after Ms. Watson left work on the day of the alleged incident. Specifically, the City argued
that Ms. Watson had alleged that a hazardous condition existed because City staff was
waxing the floor prior to her departure; however, deposition testimony allegedly undisputedly
showed that no waxing took place until after Ms. Watson left for the day. The City also
argued that the evidence showed that if there was any negligence on the part of the City, the
evidence nevertheless undisputedly showed that the negligence of Ms. Watson made her
more than fifty percent responsible for her injuries, precluding recovery. Ms. Watson filed
a response to the Motion for Summary Judgment on January 23, 2013. In her response, Ms.
Watson denied that the undisputed facts entitled the City to judgment in its favor. On
February 15, 2013, the trial court denied the City’s Motion for Summary Judgment, finding
a dispute as to the material facts in the case.

        The parties entered an amended agreed scheduling order on February 12, 2013.
Through the scheduling order, the parties set the case for trial on March 7th and 8th, 2013.
The trial court and counsel for both parties signed the scheduling order. On March 1, 2013,
Ms. Watson filed a motion to be allowed to use the transcripts from the depositions of her
treating physicians at trial in lieu of live testimony.

       A trial was held on March 8, 2013. Ms. Watson testified on her own behalf. Two City
workers who were alleged to have waxed the floor on the day in question testified on behalf
of the City. Both parties agreed that the medical testimony would be submitted through
deposition, for the trial court to read after the conclusion of the live proof. However, at the
conclusion of trial, the trial court determined that, even taking all of Ms. Watson’s testimony
regarding her injury and its causation as true, Ms. Watson’s own testimony showed that she
was more than fifty percent (50%) at fault for her injuries. Thus, the trial court concluded that
Ms. Watson could not recover.


        1
          During discovery, the parties had a dispute over Ms. Watson’s counsel’s refusal to proceed with
a scheduled deposition because his client was not present. The trial court eventually sanctioned Ms. Watson
for the refusal to conduct the depositions and ordered her to compensate the two witnesses for their lost
wages from having to leave work to participate in the depositions that did not take place.

                                                   -2-
        Before the trial court entered an order on its judgment, the City filed a Motion seeking
discretionary costs. In addition, on April 15, 2013, Ms. Watson, acting pro se, filed a motion
captioned “Emergency Motion to Dismiss Ineffective Assistance of Counsel, Dr. Bede
Anyanwu.” The Motion asked that the Court allow Ms. Watson to dismiss Dr. Anyanwu as
her counsel of record. Ms. Watson attached to her Motion an email from Dr. Anyanwu’s
office, stating:

                Our office has been trying to get in contact with you concerning
                the trail [sic] date set for Tomorrow and Friday the 7 th and 8 th .
                Please get in contact with the office as soon as possible, your
                presence is mandatory. Also if [you] have changed your phone
                number please provide us with the most recent one. Thanks for
                your prompt assistance in this matter.

The email was sent on March 6, 2013. Another email, sent on the same day, advised Ms.
Watson that the trial would be held only on March 8, 2013.

        On April 16, 2013, Ms. Watson, acting pro se, filed a Motion opposing the City’s
request for discretionary costs. Ms. Watson argued that to assess discretionary costs against
her “is basically a slap in the face.” On the same day, Ms. Watson filed another Motion to
dismiss her trial counsel, citing additional reasons for the dismissal that are not relevant to
this appeal. Despite this Motion, Ms. Watson’s trial counsel filed his own response to the
City’s motion for discretionary costs, arguing that because Ms. Watson and the City were
found to be equally at fault, there was no prevailing party to whom discretionary costs could
be awarded.

        On April 29, 2013, Ms. Watson, acting pro se, filed a motion captioned: “Motion to
Object Defective Verdict,” arguing that the trial court did not “apply the law accordingly to
Rule 2.1 Code of Judicial Conduct.” Specifically, Ms. Watson took issue with the trial
court’s ruling that she was on notice that the floors were slippery, when testimony showed
that no signs were posted warning of the slippery floors. Ms. Watson also raised, for the first
time, an issue regarding the Americans with Disabilities Act. On May 7, 2013, Ms. Watson,
again acting pro se, filed a new motion captioned: “Motion to Open and Amend Judgment
and/or Grant New Trial.” In this Motion, Ms. Watson argued that the trial court’s ruling
violated several procedural and substantive rules, including the Americans with Disabilities
Act, several rules of evidence and procedure, Rule 2.9 of the Judicial Code of Conduct,2 and


       2
         From our review of the record, we conclude that Ms. Watson is referring to Tennessee Supreme
Court Rule 10, Section 2.9 concerning ex parte communications between a judge and a third-party. Section
                                                                                          (continued...)

                                                  -3-
the Fourteenth Amendment of the United States Constitution. Ms. Watson also noted that she
had obtained newly discovered evidence of a witness to her departure from the City building
on the day in question. In her motion, Ms. Watson noted that transcripts of the trial court
proceedings were being prepared.

       On May 14, 2013, the trial court entered an order dismissing Ms. Watson’s Motion
to dismiss her trial counsel. The trial court noted that Ms. Watson did “not need permission
of the Court to dismiss her privately retained legal counsel in a civil action.” The trial court
noted, however, that Ms. Watson “acknowledges her responsibility as a Pro Se litigant if she
does proceed without legal counsel . . . .”3 Also on May 14, 2013, the trial entered its final
judgment in favor of the City. The trial court also entered an order awarding the City
discretionary costs.

        On May 29, 2013, the City filed a response to Ms. Watson’s Motion objecting to the
trial court’s “verdict.” The City denied the allegations contained therein, and noted that Ms.
Watson had not raised the Americans with Disabilities Act in her complaint. On the same
day, the City also filed a response to Ms. Watson’s “Motion to Amend Verdict,” denying the
allegations contained therein. On June 7, 2013, the trial court denied Ms. Watson’s “Motion
to Open and Amend Judgment and/or Grant New Trial.”

        On June 10, 2013, Ms. Watson filed a Notice of Appeal of the trial court’s ruling. The
trial court certified that Ms. Watson could proceed as indigent on her appeal. On August 2,
2013, Ms. Watson filed a Motion in this Court seeking additional time to file the transcripts
from the trial court. The Motion was accompanied by the affidavit of the court reporter. On
August 26, 2013, this Court granted Ms. Watson’s Motion and ordered her to file the
transcripts by October 1, 2013. On September 16, 2013, this Court modified its order to allow
Ms. Watson to file either “a full transcript of the trial court proceedings, submitting a
Statement of the Evidence to the trial court, or filing a notice of no transcript or Statement
of Evidence” by October 15, 2013.



        2
          (...continued)
2.9 states, in relevant part:

                 A judge shall not initiate, permit, or consider ex parte communications, or
                 consider other communications made to the judge outside the presence of
                 the parties or their lawyers, concerning a pending or impending matter . .
                 ..
        3
        After the trial court’s order dismissing Ms. Watson’s motion to dismiss her trial counsel, Ms.
Watson proceeded pro se in the trial court. Ms. Watson continues to proceed pro se in this appeal.

                                                    -4-
        On October 16, 2013, Ms. Watson filed a document captioned “Statement of
Proceedings” with this Court, purporting to be a Statement of the Evidence presented in the
trial court. On October 22,2013, this Court filed an order directing the Clerk of the Court of
Appeals to transmit Ms. Watson’ Statement of Proceedings to the trial court clerk for review
pursuant to Rule 24 of the Tennessee Rules of Appellate Procedure. On November 12, 2013,
the City filed a Motion to Strike Ms. Watson’s Statement of Proceedings. According to the
City’s Motion, Ms. Watson’s Statement of Proceedings was not a fair and accurate depiction
of the events in the trial court because it contained Ms. Watson’s own internal commentary
about the trial proceedings and failed to contain any of the exhibits submitted in the trial
court. The city further argued that because a court reporter was present for the trial court
proceedings, a verbatim transcript was required pursuant to Rule 24 of the Tennessee Rules
of Appellate Procedure, discussed in detail infra. A copy of the purported verbatim transcript
of the proceedings was filed in the trial court. The transcript contains a notation from the
court reporter that the transcript “constitute[s] a true and accurate transcription of the
proceedings and evidence introduced in this cause.”

      On or around November 22, 2013, the trial court entered an order granting the City’s
Motion to Strike Ms. Watson’s Statement of Proceedings. In its order, the trial court stated:

              5.     Rule 24 of the Tennessee Rules of Appellate Procedure
                     is controlling on this issue.

              6.     The Court recalls that a Court Reporter was present
                     during the trial of this matter[;] therefore[,] a complete
                     transcript could be prepared and filed.

              7.     That the Court has reviewed the “Statement of
                     Proceedings . . .” filed by [Ms. Watson] and it is very
                     clear as to the following:

                     A)     This statement does not convey a fair, accurate
                            and complete account of what transpired with
                            respect to those issues that are the basis of the
                            appeal.

                     B)     This statement in fact contains some
                            statements/summarizations by [Ms. Watson,]
                            which are just not true and grossly misleading.

                     C)     The Court made its ruling only after [Ms. Watson]

                                             -5-
                             and [the City] had both rested their case. The
                             Court reviewed the proof and law, made specific
                             findings and announced same in open Court.

                      D)     The Court prepared and entered on May 14, 2013,
                             a Final Judgment[,] set forth findings of fact and
                             conclusions of law.

                      E)     [Ms. Watson’s] Statement of Proceedings does
                             not comply with Rule 24(b) [of the Tennessee
                             Rules of Appellate Procedure].

                     It is, THEREFORE, ORDERED, ADJUDGED, and
              DECREED that [the City’s] Motion to Strike is granted and the
              parties shall timely comply with Rule 24(b) of the Tennessee
              Rules of Appellate Procedure.

        Nearly one month later, on December 20, 2013, Ms. Watson filed a Motion to Recuse
the trial judge in this case, Judge Roy B. Morgan. In her Motion, Ms. Watson alleged that the
trial court was “biased and prejudiced and allowed harassment against [Ms. Watson] and for
further reason that [Ms. Watson] has zero confidence that said judge is able to perform
judicial duties impartially due to the fact that he has personal knowledge of the fact in dispute
and has an economic interest.” Ms. Watson asked that the trial judge be disqualified from all
further proceedings. Ms. Watson included a memorandum in support of her Recusal Motion.
In her memorandum, Ms. Watson alleged that:

                      [Ms. Watson] has zero confidence that the honorable
              judge is able to do so impartially due to the fact that he has
              personal knowledge of the facts in dispute and has an economic
              interest. [Ms. Watson] is suing the City of Jackson and feels as
              if she is literally in dispute with the residents of the City of
              Jackson and fears she will never receive a fair trial in Madison
              County/Jackson, Tn.
                      The Honorable Judge Roy B. Morgan Jr.’s actions and
              dialogue include, impropriety, integrity, discrimination,
              incompetence, and impartiality, during and after trial, and are
              disclosed in the Statement of Proceedings filed October 16,
              2013. [Ms. Watson is not confident he will ever approve any of
              her motions.
                      Furthermore during trial, [the City] violated the Rules of

                                               -6-
              Professional Conduct in which the judge shall report any
              violations committed by a lawyer. The violations continue to
              occur which makes me highly doubtful that the judge has
              reported the misconduct and violations.

        In addition, Ms. Watson filed another document entitled “Affidavit of Incompetence,
Bias, Prejudice, Impropriety, and Harassment,” raising several additional allegations against
the trial court, including: (1) that the trial judge failed to properly consider Ms. Watson’s
discrimination claim; (2) that the trial judge failed to properly notify Ms. Watson of the trial
date; (3) that the trial judge failed to provide a reasonable accommodation for Ms. Watson’s
disability and, instead, acted with an inappropriate demeanor; and (4) that the trial court
erroneously struck Ms. Watson’s Statement of Proceedings in violation of an order from the
Court of Appeals.

       On January 3, 2014, the City filed a response to Ms. Watson’s Recusal Motion. In the
response, the City argued that Ms. Watson’s Recusal Motion had no factual basis. The City
asked that it be allowed to file a verbatim transcript of the proceedings in the trial court to
support its assertions. On January 6, 2014, the trial court entered an order denying Ms.
Watson’s Recusal Motion. In its order, the trial court stated:

              1.      That the trial date of March 8, 2013, was agreed upon in
                      open Court on June 22, 2012, by agreement of [Ms.
                      Watson’s] counsel and [the City’s] counsel, this being
                      over eight (8) months prior to the trial date.

              2.      [Ms. Watson] retained private counsel, attorney Bede
                      Anyanwu, to represent her in the filing and trial of this
                      case[;] therefore, any agreement by her attorney in open
                      Court as to a trial setting would be constructive notice to
                      [Ms. Watson].

              3.      That a Scheduling Order was entered on August 10,
                      2012.

              4.      That the Court denied [the City’s] Motion for Summary
                      Judgment on February 15, 2013, and heard this case on
                      the merits on March 8, 2013.

              5.      That the Court on March 8, 2013, rendered a decision
                      based on the facts and law as truth and justice dictate in

                                              -7-
      this case and specific findings of fact and conclusions of
      law were announced.

6.    That a Final Judgment memorializing the Court[’] ruling
      was entered on May 14, 2013.

7.    That soon after the trial of this case on March 8, 2013,
      [Ms. Watson] did discharge her attorney, Bede Anyanwu,
      from any further employment o[r] representation.

8.    That [Ms. Watson] did file a pro-se appeal and this
      matter is now before [t]he Court of Appeals.

9.    That [t]he Court of Appeals by Order entered October
      22, 2013, did direct the Clerk of the Appellate Court to
      transmit [Ms. Watson’s] Pro-se Statement of Proceedings
      to the Trial Clerk for further proceedings in the trial
      court.

10.   That [the City] filed a Motion to Strike [Ms. Watson]
      Pro-Se Statement of Proceedings.

11.   That the Trial Court reviewed Rule 24 of the Tennessee
      Rules of Appellate Procedure and reviewed [Ms.
      Watson’s] Pro-Se Statement of Proceedings, after which
      the Trial Court entered an Order on November 19, 2013,
      making specific findings of fact as to why [the City’s]
      Motion to Strike should be granted and directing the
      parties to comply with Rule 24.

12.   That a Court Reporter was present during the entire trial
      on March 8, 2013, and [the City] has now filed a
      complete transcript with the Court for purposes of [Ms.
      Watson’s] appeal.

13.   The complete trial transcript has been approved by the
      Court and any cost issue shall be addressed by the Court
      of Appeals.

14.   That [Ms. Watson’s] Motion to Recuse and Purported

                              -8-
                       Affidavit does not affirmatively state that the motion is
                       not being presented for any improper purpose such as
                       harassment or to cause unnecessary delay, and the Court
                       noted that the Motion for recusal was filed pro-se by
                       [Ms. Watson], months after the trial of the matter and
                       after the filing of the appeal in this case.

               15.     This case is now pending with the Court of Appeals and
                       should not require further action by the Trial Court.

               16.     That the Trial Court has reviewed Supreme Court rule
                       10b and is entering this Order as required by Section
                       1.03.

               17.     This Court has reviewed [Ms. Watson’s] claim of
                       incompetence, bias, prejudice, and harassment and the
                       Court further reviewed the contents of [Ms. Watson’s]
                       affidavit which makes untrue and unfounded allegations.

               18.     That the Court finds that [Ms. Watson’s] claims for
                       recusal are without a factual basis.

               19.     That the Pro-Se Motion for Recusal is without merit and
                       should be denied based on the findings made in this
                       Order, which included, the fact that this matter is now
                       before [t]he Court of Appeals and not the Trial Court.

               20.      That [Ms. Watson], pursuant to Rule 24, Section 2.01,
                       has as a matter of right the opportunity for an accelerated
                       appeal from this Order.

        In response to the trial court’s order, on January 15, 2014, Ms. Watson filed a Petition
in this Court seeking an accelerated appeal of the denial of her Recusal Motion. This appeal
concerns only the trial court’s order denying Ms. Watson’s Recusal Motion.

                                              Analysis

        As an initial matter, we note that Ms. Watson has proceeded pro se throughout the
post-trial proceedings in the trial court and on this appeal. It is well settled that pro se litigants
must comply with the same standards to which lawyers must adhere. As explained by this

                                                 -9-
Court:

                Parties who decide to represent themselves are entitled to fair and
                equal treatment by the courts. The courts should take into account
                that many pro se litigants have no legal training and little
                familiarity with the judicial system. However, the courts must
                also be mindful of the boundary between fairness to a pro se
                litigant and unfairness to the pro se litigant's adversary. Thus, the
                courts must not excuse pro se litigants from complying with the
                same substantive and procedural rules that represented parties are
                expected to observe.

Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3 (Tenn. Ct.
App. Aug.12, 2011) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App.
2003)). With the foregoing in mind, we turn to address the procedural and substantive issues
in this case.

        This case presents an unusual factual situation. Here, a Recusal Motion was filed by
Ms. Watson after the substantive portions of the trial were concluded. Thus, upon first
inspection it appears that there is nothing further for the trial court to preside over pending
resolution of Ms. Watson’s appeal. For this reason, the City asks this Court to consolidate Ms.
Watson’s recusal issue with her appeal from the trial court’s substantive decision in this case.
From our review of the record, however, it appears that the recusal issue presented in this case
concerns the preparation of the record for Ms. Watson’s appeal pursuant to Rule 3 of the
Tennessee Rules of Appellate Procedure.4 Resolution of this issue is, therefore, necessary
prior to a full and proper adjudication of Ms. Watson’s Rule 3 appeal. Thus, we will consider
Ms. Watson’s recusal petition as an accelerated interlocutory appeal from the denial of a
Recusal Motion pursuant to Rule 10B of the Rules of the Tennessee Supreme Court.

        As we perceive it, there is one dispositive issue in this case: Whether the trial court
should have withdrawn from presiding over the preparation of the record for Ms. Watson’s
appeal pursuant to Tennessee Supreme Court Rule 10, Section 2.11. Rule 10, Section 2.11
states that:

                A judge shall disqualify himself or herself in any proceeding in
                which the judge’s impartiality might reasonably be questioned,


         4
         Rule 3 of the Tennessee Rules of Appellate Procedure provides, in pertinent part: “In civil actions
every final judgment entered by a trial court from which an appeal lies to the Supreme Court or Court of
Appeals is appealable as of right.”

                                                    -10-
              including but not limited to the following circumstances:

                      (1) The judge has a personal bias or prejudice concerning
                      a party or a party’s lawyer, or personal knowledge of facts
                      that are in dispute in the proceeding.

Tenn. Sup. Ct. R. 10, § 2.11(A). Ms. Watson’s appeal of the trial court’s substantive ruling
is not at issue in this case; this appeal concerns only the trial court’s denial of Ms. Watson’s
Recusal Motion.
                                                 I.
        We will begin with certain procedural issues concerning Ms. Watson’s Petition for
Recusal. Pursuant to Rule 10B of the Rules of the Tennessee Supreme Court, a litigant is
entitled to seek disqualification of a trial judge by filing a motion that (1) is supported by an
affidavit under oath or a declaration under penalty of perjury by personal knowledge or by
other appropriate materials; (2) states, with specificity, all factual and legal grounds
supporting disqualification of the judge; and (3) affirmatively states that it is not being
presented for any improper purpose, such as to harass or to cause unnecessary delay or
needless increase in the cost of litigation. Tenn. Sup. Ct. R. 10B, § 1.01.

       Upon filing of such motion, the judge whose recusal is sought shall either grant or deny
the motion in writing. If the motion is denied, the judge shall state in writing the grounds for
the denial. Tenn. Sup. Ct. R. 10B, § 1.03. Additionally, if the motion is denied, the movant
may file an accelerated interlocutory appeal of the denial. According to Section 2.02 of Rule
10B of the Rules of the Tennessee Supreme Court:

              To effect an accelerated interlocutory appeal as of right from the
              denial of the motion, a petition for recusal appeal shall be filed
              in the appropriate appellate court within fifteen days of the trial
              court’s entry of the order. In civil cases, a bond for costs as
              required by Tenn. R. App. P. 6 shall be filed with the petition. A
              copy of the petition shall be promptly served on all other parties,
              and a copy also shall be promptly filed with the trial court clerk.

Tenn. Sup. Ct. R. 10B, § 2.02. The movant is also required to include copies of “any order or
opinion and any other parts of the record necessary for determination of the appeal.” Tenn.
Sup. Ct. R. 10B, § 2.03.

       In this case, Ms. Watson’s Motion fails in two material respects. First, the trial court
found that Ms. Watson failed to recite in her original Recusal Motion that her request for
recusal of the trial judge was not being presented for purposes of harassment or delay. See

                                              -11-
Tenn. Sup. Ct. R. 10B, § 1.01. Ms. Watson asserts in her Petition to this Court that the trial
court erred in this finding. However, we have thoroughly reviewed Ms. Watson’s original
Recusal Motion and accompanying memorandum, and agree with the trial court that Ms.
Watson fails to state that her Motion is not being presented for any improper purposes. In
addition, Ms. Watson fails to include in her Petition to this Court copies of the dispositive
orders in the trial court, specifically, the trial court’s denial of Ms. Watson’s original Recusal
Motion. Rule 10B, Section 2.03 expressly requires that litigants seeking an accelerated appeal
of the denial of a recusal motion include copies of these types of orders with their petitions
to this Court. See Tenn. Sup. Ct. R. 10B, § 2.03. Despite these failings, we will proceed to
consider the substantive issue raised in this appeal. However, we caution litigants that “while
in this case we chose to proceed with our review despite the fact that the parties chose not to
abide by the rules of th[e Tennessee Supreme] Court, we cannot say we will be so
accommodating and choose to do the same in the future.” Wells v. Wells, No. W2009-01600-
COA-R3-CV, 2010 WL 891885, *4 (Tenn. Ct. App. March 15, 2010).

                                                       II.

        Ms. Watson asserts in her Petition to this Court that the trial judge should have
withdrawn from presiding over the preparation of the record because the trial judge’s refusal
to approve Ms. Watson’s Statement of Proceedings evidences that the trial judge was biased
against her. Specifically, Ms. Watson asserts that: (1) the trial judge granted the Motion to
Strike her Statement of Proceedings because it exposed the trial judge’s illegal conduct; and
(2) the court reporter colluded with the trial judge to remove evidence of discrimination from
the transcript because the court reporter has a bias against those on public assistance.5 Thus,
the basis of Ms. Watson’s Petition in this Court is that the trial judge’s partiality is evidenced
by his refusal to accept Ms. Watson’s Statement of Proceedings.6

        Tennessee Supreme Court Rule 10, Code of Judicial Conduct Rule 2.11 provides that

        5
          The Petition before this Court concerns only Ms. Watson’s assertion that the trial judge in this case
“has a personal bias or prejudice concerning a party or a party’s lawyer, or personal knowledge of facts that
are in dispute in the proceeding.” Tenn. Sup. Ct. R. 10, § 2.11(A)(1). Accordingly, while we will consider
Ms. Watson’s evidence of bias with regard to the trial judge as it relates to his relationship with the court
reporter, the question of any bias with regard to the court reporter is not within the purview of this Court.


        6
          Ms. Watson raised additional factual allegations in her original Recusal Motion, which were not
raised in her Petition in this Court. It is well-settled that issues not presented are waived in the appellate
court. See Tenn. R. App. P. 13(b) (noting that review will generally only extend to those issues presented for
review). Thus, any issues previously raised to the trial court, but that were not properly raised on appeal, are
waived. Consequently, we will only address the allegations and argument contained in Ms. Watson’s Petition
to this Court.

                                                      -12-
“[a] judge shall disqualify himself or herself in any proceeding in which the judge's
impartiality might reasonably be questioned[.]” It is well-settled that “‘[t]he right to a fair trial
before an impartial tribunal is a fundamental constitutional right.’” Bean v. Bailey, 280
S.W.3d 798, 803 (Tenn. 2009) (quoting State v. Austin, 87 S.W.3d 447, 470 (Tenn.2002)).
Article VI, § 11 of the Tennessee Constitution, Tennessee Code Annotated § 17-2-101, and
the Code of Judicial Conduct prohibit a judge from presiding over a matter in which the judge
has an interest in the outcome or where the judge is connected to either party. The purpose of
the prohibition is to “guard against the prejudgment of the rights of litigants and to avoid
situations in which the litigants might have cause to conclude that the court [] reached a
prejudged conclusion because of interest, partiality, or favor.” State v. Austin, 87 S.W.3d 447,
470 (Tenn. 2002) (citation omitted). Additionally, we have emphasized that “the preservation
of the public's confidence in judicial neutrality requires not only that the judge be impartial
in fact, but also that the judge be perceived to be impartial.” Kinard v. Kinard, 986 S.W.2d
220, 228 (Tenn. Ct. App.1998) (citations omitted). Accordingly, even in cases wherein a judge
sincerely believes that she can preside over a matter fairly and impartially, the judge
nevertheless should recuse herself in cases where a reasonable person “‘in the judge's
position, knowing all the facts known to the judge, would find a reasonable basis for
questioning the judge's impartiality.’” Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 564–65
(Tenn. 2001) (quoting Alley v. State, 882 S.W.2d 810, 820 (Tenn. Crim. App. 1994)). It is an
objective test designed to avoid actual bias and the appearance of bias, “since the appearance
of bias is as injurious to the integrity of the judicial system as actual bias.” Davis, 38 S.W.3d
at 565 (citation omitted).

        Adverse rulings and “the mere fact that a witness takes offense at the court's
assessment of the witness” do not provide grounds for recusal, however, in light of the
“adversarial nature of litigation.” Id. Further, although “bias” and “prejudice” are terms that
usually refer to “a state of mind or attitude that works to predispose a judge for or against a
party. . . . Not every bias, partiality or prejudice merits recusal.” Alley v. State, 882 S.W.2d
810, 821 (Tenn. Crim. App. 1994). Rather, “[t]o disqualify, prejudice must be of a personal
character, directed at the litigant, [and] ‘must stem from an extrajudicial source and result in
an opinion on the merits on some basis other than what the judge learned from . . .
participation in the case.’” Id. (quoting State ex rel. Wesolich v. Goeke, 794 S.W.2d 692, 697
(Mo. Ct. App. 1990)). We review the trial court’s denial of a motion for recusal under a de
novo standard of review. Tenn. S.Ct. R. 10B, § 2.06.

       As previously stated, the basis of Ms. Watson’s Petition is that the trial court
improperly struck her Statement of Proceedings in order to conceal evidence of his
discrimination and bias. The trial court set forth specific findings of fact and conclusions of
law in granting the City’s Motion to Strike the Statement of Proceedings submitted by Ms.
Watson. In rejecting Ms. Watson’s Statement of Proceedings, the trial court specifically found

                                                -13-
that:

              A)     This statement does not convey a fair, accurate and
                     complete account of what transpired with respect to those
                     issues that are the basis of the appeal.

              B)     This      statem ent     in   fact    contains some
                     statements/summarizations by [Ms. Watson,] which are
                     just not true and grossly misleading.

After thoroughly reviewing Ms. Watson’s proposed Statement of Proceedings, we agree with
the trial court, and therefore, discern no impropriety or evidence of bias in the trial court’s
refusal to accept Ms. Watson’s Statement of Proceedings.

       Rule 24 of the Tennessee Rules of Appellate Procedure governs the preparation of the
record on appeal, including the preparation of a Statement of the Evidence. According to Rule
24(c):

              Statement of the Evidence When No Report, Recital, or
              Transcript Is Available. If no stenographic report, substantially
              verbatim recital or transcript of the evidence or proceedings is
              available, the appellant shall prepare a statement of the evidence
              or proceedings from the best available means, including the
              appellant's recollection. The statement should convey a fair,
              accurate and complete account of what transpired with
              respect to those issues that are the bases of appeal. . . . Upon
              filing the statement, the appellant shall simultaneously serve
              notice of the filing on the appellee, accompanied by a short and
              plain declaration of the issues the appellant intends to present on
              appeal. Proof of service shall be filed with the clerk of the trial
              court with the filing of the statement. If the appellee has
              objections to the statement as filed, the appellee shall file
              objections thereto with the clerk of the trial court within fifteen
              days after service of the declaration and notice of the filing of the
              statement. Any differences regarding the statement shall be
              settled as set forth in subdivision (e) of this rule.

Tenn. R. App. P. 24(c) (emphasis added). Rule 24 also sets forth the procedure when the
parties disagree as to the matters contained in the Statement of the Evidence:



                                              -14-
              Correction or Modification of the Record. If any matter
              properly includable is omitted from the record, is improperly
              included, or is misstated therein, the record may be corrected or
              modified to conform to the truth. Any differences regarding
              whether the record accurately discloses what occurred in the trial
              court shall be submitted to and settled by the trial court regardless
              of whether the record has been transmitted to the appellate court.
              Absent extraordinary circumstances, the determination of
              the trial court is conclusive. If necessary, the appellate or trial
              court may direct that a supplemental record be certified and
              transmitted.

Tenn. R. App. P. 24(e) (emphasis added).

        The trial judge in this case determined that Ms. Watson’s Statement of Proceedings
failed to comply with Rule 24(c) in that it failed to “convey a fair, accurate and complete
account of what transpired” in the trial court. Tenn. R. App. P. 24(c). The trial court’s
decision is, consequently, conclusive absent some showing of “extraordinary circumstances.”
Tenn. R. App. P. 24(e).

       Although not stated as such, we perceive Ms. Watson’s argument to be that
extraordinary circumstances exist because the trial judge is biased against her. To support this
argument, Ms. Watson asserts that the verbatim transcript submitted by the City fails to
provide a full and complete depiction of the proceedings in the trial court. First, Ms. Watson
asserts that the transcript is incomplete because it does not contain descriptions of Ms.
Watson’s physical actions, including evidence of her physical discomfort during the
proceedings. In addition, Ms. Watson asserts that the transcript fails to show the inappropriate
demeanor of the trial judge. Ms. Watson asserts that she corrected this omission with her own
Statement of Proceedings, which contains depictions of Ms. Watson’s physical discomfort and
her perceptions of the trial judge’s demeanor. Indeed, Ms. Watson’s Statement of the
Proceedings contains not only a depiction of the testimony and evidence allegedly presented,
but also a record of Ms. Watson’s internal thoughts throughout the proceedings. For example,
during Ms. Watson’s recount of her direct examination by her own counsel, Ms. Watson
recounts her “belief” as to what was transpiring in the trial court at the time:

                      Belief: I felt that I couldn’t get anything out and tell my
              whole story.
                      My memory is not very good on a lot of things—and in
              this trial—I was depending on my attorney to ask me relevant
              questions because my pain level has increased and my ability to

                                              -15-
              concentrate was halfway gone.
                     At that point I could tell, by Mr. Anyanwu’s demeanor
              that he had given up—he argued for the questions, some that
              were leading, to be allowed but lost and as a result, skipped many
              of the questions that I felt were relevant to my case as well as
              those that would allow me to present other relevant testimony.

The inclusion of Ms. Watson’s internal thoughts and beliefs is clearly not the province of a
Statement of the Evidence. Respectfully, that purpose of a transcript is not to describe the
physical condition or demeanor of the participants, but simply to convey an accurate record
of the verbal exchanges and exhibits presented during the proceedings. Black’s Law
Dictionary defines a transcript as a “[w]ord-for-word typing of everything that was said “on
the record” during the trial. Black’s Law Dictionary 1342 (5th ed. 1979) (emphasis added).
Accordingly, a proper transcript contains nothing more that the verbal exchanges between the
parties and the trial court. Ms. Watson’s inclusion of thoughts and beliefs unsaid, was
therefore, clearly improper. The trial court, thus, did not err in refusing to accept Ms.
Watson’s Statement of Proceedings.

       Ms. Watson also asserts that some statements and events contained in the transcript
submitted by the City are simply incorrect. Indeed, Ms. Watson’s Statement of Proceedings
contains statements and events that contradict the verbatim transcript submitted by the City.
For example, Ms. Watson’s Statement of Proceedings states that the trial judge refused to
allow Ms. Watson to put on any rebuttal proof. In contrast, the transcript submitted by the City
contained the following exchange:

              Mr. Cobb [counsel for the city]: We rest.

              The [Trial] Court: You rest at this time. Any rebuttal from [Ms.
              Watson]?

              Mr. Anyanwu [counsel for Ms. Watson]: No, Your Honor.

Thus, Ms. Watson’s Statement of Proceedings contains allegations that are simply not
supported by the verbatim transcript in this case. Ms. Watson asserts, however, that the
contradictions between the submitted transcript and her Statement of Proceedings show that
the trial court and the court reporter conspired to conceal the trial judge’s improper actions
during the proceedings. Ms. Watson states in her Petition to this Court that she can bring
forth witnesses to testify as to the discrimination in the trial court. However, neither Ms.
Watson’s original Recusal Motion nor the Petition in this Court contain any affidavits from
third-parties evidencing any discrimination or improper behavior on the part of the trial judge.

                                              -16-
“Without more,[] unsupported allegations of bias are simply too vague to require the trial
court’s recusal.” Bledsoe v. Bledsoe, No. W1999-01515-COA-R3-CV, 2000 WL 371196, at
*6 (Tenn. Ct. App. 2000); see, e.g., Ellison v. Alley, 902 S.W.2d 415, 418 (Tenn. Ct.
App.1995) (affirming trial court's refusal to recuse itself where appellants' motion and
affidavit alleged merely that Chancellor “would likely be biased against” appellants); State
v. Parton, 817 S.W.2d 28, 30 (Tenn. Crim. App.1991) (affirming trial court's refusal to recuse
itself where appellant's motion merely alleged that, in prior hearings, judge had exhibited bad
attitude and had always imposed maximum sentence against appellant); Wiseman v.
Spaulding, 573 S.W.2d 490, 493 (Tenn. Ct. App.1978) (affirming trial court's refusal to
recuse itself where appellant's affidavit contained “nothing more than circumstances from
which it might be inferred that the Trial Judge might have some reason to have a favorable
or unfavorable opinion of the parties”). In this case, Ms. Watson’s unsupported allegations
of discrimination and bias, which are wholly unsupported by the verbatim transcript in this
case, are insufficient to create “a reasonable basis for questioning the judge's impartiality.”
Davis, 38 S.W.3d at 565 (citation omitted).

        Ms. Watson also seems to suggest that the trial judge failed to take into account Ms.
Watson’s indigency in requiring her to produce a verbatim transcript of the proceedings in the
trial court. Ms. Watson also asserts that the trial court’s ruling that a transcript be filed is
contrary to the Order of this Court allowing Ms. Watson to file either “a full transcript of the
trial court proceedings, submitting a Statement of the Evidence to the trial court, or filing a
notice of no transcript or Statement of Evidence.” We respectfully disagree. First, this Court
has previously held that there is no law that requires the State to provide an indigent litigant
with a free copy of a trial transcript in a civil case such as this one. See Ruff v. Raleigh
Assembly of God Church, Inc., No. 02A01-9410-CV-00226, 1996 WL 9730, *2 (Tenn. Ct.
App. Jan. 9, 1996), perm. app. denied, (July 1, 1996) (“Moreover, we are not aware of any law
that requires the trial court to grant a free copy of a trial transcript to an indigent plaintiff in
a civil action.”); see also Bynum v. Duncan, No. C.A. 138, 1989 WL 128291, at *2 (Tenn.
Ct. App., Oct.30, 1989) (“But absent precedential or constitutional considerations, the issue
[of providing a free transcript to indigent civil litigants] is a legislative, rather than a judicial
one, and thus beyond our reach.”). Further, Ms. Watson misapprehends this Court’s order of
September 16, 2013. Although this Court stated that Ms. Watson may be allowed to prepare
either a transcript or a Statement of the Evidence, the Court did not excuse Ms. Watson from
complying with Rule 24 of the Tennessee Rules of Appellate Procedure. Because Ms.
Watson’s Statement of Proceedings contained improper references to Ms. Watson’s internal
thought processes, it did not depict “a fair, accurate and complete account of what transpired”
in the trial court. See Tenn. R. App. P. 24(c). The trial judge was, therefore, well-within the
authority granted to him pursuant to Rule 24 in refusing to accept Ms. Watson’s submission.

       After thoroughly reviewing the record, we conclude that the trial court’s failure to

                                                -17-
approve Ms. Watson’s Statement of Proceedings is not evidence of an appearance of partiality
on the part of the trial judge. Further, after reviewing the entire record in this case, we also
conclude that Ms. Watson has failed to show that a reasonable person “in the judge's position,
knowing all the facts known to the judge, would find a reasonable basis for questioning the
judge's impartiality.” Davis, 38 S.W.3d at 565 (citation omitted). Ms. Watson has simply not
submitted any evidence that the trial judge’s actions in this case were the result of bias,
prejudice, impropriety, or harassment. Although we are cognizant of the fact that the trial
judge declined to grant any of Ms. Watson’s pro se post-trial motions, it is well-settled that
“[a]dverse rulings by a trial judge . . . are not usually sufficient to establish bias.” Ingram v.
Sohr, No. M2012-00782-COA-R3-CV, 2013 WL 3968155, at *31 (Tenn. Ct. App. July 31,
2013) (citing State v. Cannon, 254 S.W.3d 287, 308 (Tenn. 2008)). Rulings of a trial judge,
even if erroneous, numerous and continuous, do not, without more, justify disqualification.
Duke v. Duke, 398 S.W.3d 665, 671 (Tenn. Ct. App. 2012) (citing Alley v. State, 882 S.W.2d
810, 821 (Tenn. Crim. App.1994)). Respectfully, Ms. Watson has failed to show the “more”
required by this Court in Duke to justify recusal of the trial judge in this case.

        Further, even if Ms. Watson’s unsupported allegations regarding the demeanor of the
trial court are correct, there is nothing to suggest that recusal is the appropriate remedy in this
case. As previously, discussed, to warrant recusal, any alleged bias or prejudice “must come
from an extrajudicial source, and must not be based upon what the judge sees or hears during
the [t]rial.” Neuenschwander v. Neuenschwander, No. E2001-00306-COA-R3-CV, 2001 WL
1613880, at *1 (Tenn. Ct. App. Dec. 18, 2001) (citing Wilson v. Wilson, 987 S.W.2d 555
(Tenn. Ct. App. 1998)). A trial judge’s opinions of the parties or witnesses that are based on
what he or she has seen at trial are not improper and “generally do[] not warrant recusal.”
Neuenschwander, 2001 WL 1613880, at *1. As this Court explained:

               The word prejudice implies an opinion held before the beginning
               of the trial. No such mental leaning is evident in the present case.
               Even though the judge is expected to have no bias at the
               beginning of the trial, he must, perforce, develop a bias at some
               point in the trial; for the decision at the conclusion of the trial is
               based upon the impressions, favorable or unfavorable, developed
               during the trial.

 Spain v. Connolly, 606 S.W.2d 540, 544 (Tenn. Ct. App. 1980). There is simply nothing in
the record that: (1) shows that the trial judge exhibited an improper demeanor or bias against
Ms. Watson; or (2) shows that any alleged improper demeanor on the part of the trial judge
was the result of an “extrajudicial source.” Neuenschwander, 2001 WL 1613880, at *1.
Instead, Ms. Watson simply has failed to satisfy her burden to show that there is “a reasonable
basis for questioning the judge's impartiality.” Davis, 38 S.W.3d at 565 (citation omitted).

                                               -18-
                                         Conclusion

       The judgement of the Circuit Court of Madison County is affirmed and this cause is
remanded to the trial court for the collection of costs and any further proceedings that may be
necessary and are consistent with this Opinion. Costs are assessed to Appellant Candace
Watson. Because Ms. Watson is proceeding in forma pauperis in this appeal, execution may
issue for costs if necessary.




                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                             -19-